DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed August 16th, 2021 has been entered.  Claims 1, 3-5, 11-12, 14-16, and 18-23 remain pending in the application. Applicant’s amendments to independent claims 1, 11, and 12 and the minor formal corrections have overcome each and every objection and rejection previously set forth in the Non-Final Office Action mailed May 25th, 2021.  Examiner acknowledges newly added dependent claims 21-23 in the amendment.
Response to Arguments
Applicant’s REMARKS on Page 8, filed August 16th, 2021, with respect to “Claim Objections” have been fully considered and are persuasive.  The previous objections have been withdrawn. 
Applicant’s REMARKS on Pages 8-10, filed August 16th, 2021, with respect to “Claim Rejections – 35 USC § 103” have been fully considered and are persuasive.  The previous 35 USC § 103 rejections have been withdrawn, and allowable subject matter has been indicated and explained in detail in the section below.
Allowable Subject Matter
Claims 1, 3-5, 11-12, 14-16, and 18-23 are allowed. 
The following is an examiner’s statement of reasons for the indication of allowable subject matter:
Tomita et al. (US 2007/0229309; hereinafter Tomita; of record), Yamane et al. (US 2007/0185643; hereinafter Yamane; of record), Nagatsuma et al. (US 2002/004704; hereinafter Nagatsuma; of record), Ishikawa et al. (US 2005/0143906; hereinafter Ishikawa; of record), and Yang et al. (CN 103218768; hereinafter Yang; of record; based on the English translation), as previously applied to claims 1-2 as well as analogous claims 11-13, and 17, do not disclose or teach the limitation:
“… obtaining, at the one or more computing devices, a weighed road length of each link according to the amount of driving tracks of each link and the link area of each link; …” as recited or analogously recited in amended independent claims 1, 11, and 12 of the application. 
In the closest related and previously cited prior art of Tomita, Yamane, Nagatsuma, Ishikawa, and Yang, separate elements of the limitation are disclosed.  However, when considering the limitation as whole, the individual elements from each reference cannot be combined in an obvious way to read on the limitation.  For example, the primary reference Tomita discloses a weighed road length calculated from an actual road length and a weight factor.  It does not disclose that the weighed road length is calculated according to the amount of driving tracks and the link area of each road link.  These elements are taught as having at least indirect relationship to a calculated road length in Ishikawa and Yang, but neither Ishikawa nor Yang teach a weighed road length, nor do these elements occur together as both having influence on the road length in either secondary reference.  No additional prior art could be found to apply to these limitations.
Claims 3-5, and 21 are allowable due to their dependencies on allowable claim 1.  Claims 14-16, and 22 are allowable due to their dependencies on allowable claim 11.  Claims 18-20, and 23 are allowable due to their dependencies on allowable claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Brace whose telephone number is (313) 446-6540.  The examiner can normally be reached on 7:30 am-5:00 pm, M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.B./Examiner, Art Unit 3663    

/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        9/28/2021